12‐3786‐cr                                                                      
     United States v. Fazio 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                    ________ 
 6                                         
 7                              AUGUST TERM, 2013 
 8                                         
 9                         ARGUED: SEPTEMBER 20, 2013  
10                          DECIDED: OCTOBER  22, 2014 
11                                         
12                     Nos. 12‐3786‐cr, 12‐3799‐cr, 12‐3874‐cr  
13                                         
14                          UNITED STATES OF AMERICA, 
15                                    Appellee, 
16                                         
17                                       v. 
18                                         
19      ANTHONY FAZIO, SR., AKA SEALED DEFENDANT 1, JOHN FAZIO, JR., 
20        AKA SEALED DEFENDANT 3, ANTHONY FAZIO, JR., AKA SEALED 
21              DEFENDANT 2, AKA ANTHONY FAZIO, ERNEST ORGEL 
22                             Defendants‐Appellants. 
23                                    ________ 
24                                         
25   Before: WALKER, LEVAL, WESLEY, Circuit Judges. 
26                                    ________ 
27    
28           Defendants appeal their convictions after a trial in the United 
29   States District Court for the Southern District of New York (Forrest, 
30   J.),  on  numerous  grounds.  Defendants  were  convicted  of  various 
31   crimes, including extortion, associated with their receipt of allegedly 
32   illegal labor payments. In this opinion we address the district court’s 
33   (1) ruling  that  permitted  evidence  of  defendants’  ties  to  organized 
34   crime; (2) denial of a requested jury charge that the “fear” element of 
     2 

 1   extortion  cannot  be  satisfied  by  a  threat  of  loss  of  economic 
 2   advantage  to  which  the  victim  was  not  legally  entitled;  and 
 3   (3) dismissal  of  a  juror  during  the  trial.  We  find  no  error  in  these 
 4   rulings and affirm the judgment of the district court. 
 5          We  have  considered  all  the  remaining  arguments  raised  by 
 6   defendants and find them to be without merit. 
 7                                     ________ 
 8                                           
 9                         RICHARD  WARE  LEVITT,  Levitt  &  Kaizer,  New 
10                         York,  NY,  for  Defendant‐Appellant  Anthony  Fazio, 
11                         Jr. 

12                        MARC  FERNICH,  New  York,  NY,  for  Defendant‐
13                        Appellant Anthony Fazio, Sr. 

14                        RONALD  P.  FISCHETTI,  PHYLLIS  A.  MALGIERI, 
15                        Fischetti  &  Malgieri  LLP,  New  York,  NY,  BARRY 
16                        A.  BOHRER,  ELI  J.  MARK,  Schulte  Roth  &  Zabel 
17                        LLP,  New  York,  NY  for  Defendant‐Appellant  John 
18                        Fazio, Jr. 

19                                            
20                        CHI  T.  STEVE  KWOK  (Peter  M.  Skinner,  Brian  R. 
21                        Blais,  Justin  S.  Weddle,  on  the  brief),  Assistant 
22                        United States Attorneys, for Preet Bharara, United 
23                        States  Attorney  for  the  Southern  District  of  New 
24                        York, New York, NY for Appellee. 

25                                     ________ 
26    
27   JOHN M. WALKER, JR., Circuit Judge: 

28          Anthony Fazio, Sr. (“Fazio Senior”), Anthony Fazio, Jr. (“Fazio 

29   Junior”),  and  John  Fazio,  Jr.  (“John  Fazio”),  who  were  officers  in 

30   Local 348 of the United Food and Commercial Workers International 

31   Union,  demanded  that  business  owners  that  employed  Local  348 
     3 

 1   members  make  payments  to  the  Fazios  to  ensure  a  good  working 

 2   relationship  with  the  union.  At  trial,  the  government  produced 

 3   evidence  from  which  the  jury  could  conclude  that  the  Fazios’ 

 4   demands for money were accompanied by threats of economic and 

 5   physical  harm.  All  three  defendants  were  indicted  for: 

 6   (1) racketeering  conspiracy  in  violation  of  18  U.S.C.  §  1962(d); 

 7   (2) racketeering  in  violation  of  18  U.S.C.  §  1962(c);  (3) extortion 

 8   conspiracy  in  violation  of  the  Hobbs  Act,  18  U.S.C.  §  1951;  and 

 9   (4) receiving  unlawful  labor  payments  in  violation  of  29  U.S.C. 

10   § 186(b)(1), d(2). Fazio Senior and John Fazio were also indicted for 

11   conspiracy  to  commit  money  laundering  in  violation  of  the  Hobbs 

12   Act,  18  U.S.C.  § 1956(h).  Fazio  Senior  was  additionally  indicted  for 

13   witness tampering in violation of 18 U.S.C. § 1512(b)(1), (2). After a 

14   jury trial in the United States District Court for the Southern District 

15   of New York (Forrest, J.), each defendant was convicted of all of the 

16   crimes  with  which  he  was  charged.  The  district  court  sentenced 

17   Fazio  Senior,  Fazio  Junior,  and  John  Fazio,  respectively,  to 

18   imprisonment terms of 151 months, 60 months, and 135 months. 

19          On appeal, the Fazios challenge their convictions on a variety 

20   of grounds. In this opinion we address three errors appellants assert 
     4 

 1   were made by the district court: (1) the ruling admitting evidence of 

 2   defendants’ ties to organized crime; (2) the denial of a requested jury 

 3   charge  that  the  “fear”  element  of  extortion  cannot  be  satisfied  by  a 

 4   threat  of  loss  of  economic  advantage  to  which  the  victim  was  not 

 5   legally entitled; and (3) the dismissal during trial of a juror. For the 

 6   reasons  stated  below,  we  find  no  error  and  affirm  the  judgment  of 

 7   the district court. 

 8          Defendants’ remaining arguments are without merit. 


 9                                  DISCUSSION 

10   I.     Background 

11          From  at  least  some  time  in  1989,  up  through  and  including 

12   June  2011,  the  Fazios,  who  ran  Local  Union  348,  participated  in  a 

13   scheme  to  enrich  themselves  by  extorting  payments  from  business 

14   owners  whose  employees  were  members  of  the  local.  At  trial, 

15   witnesses  testified  that  either  before  or  shortly  after  they  entered 

16   into a union contract with Local 348, one or more of the defendants 

17   would  tell  them  that,  yearly,  and  sometimes  twice  yearly,  side 

18   payments to the Fazios would be required to ensure a good working 

19   relationship.  Because  of  the  Fazios’  collusive  relationship  with  the 

20   employers  with  which  they  were  supposed  to  be  negotiating  at 
     5 

 1   arm’s  length,  Local  348  had  a  reputation  for  being  a  “sweetheart” 

 2   union.  However,  the  Fazios  also  cultivated  a  reputation  that  they 

 3   and  Local  348  were  connected  to  organized  crime.  And  the  Fazios 

 4   used implicit and explicit threats of economic and physical harm to 

 5   extort the side payments. 

 6          Witnesses testified that they felt that they had no choice but to 

 7   accede  to  the  Fazios’  demands  for  money.  For  example,  one 

 8   employer  whose  employees  were  members  of  Local  348,  Leon 

 9   Hofman,  testified  that  when  he  declined  John  Fazio’s  demand  for 

10   around  $7,500  to  $10,000  per  year,  John  Fazio  stated  something  to 

11   the effect of “don’t screw around with me.” Hofman testified that he 

12   became  worried  about  his  and  his  family’s  safety  and  started 

13   making  the  payments.  Another  employer,  Elliot  Betesh,  testified 

14   about  an  incident  where  people  were  blocking  trucks  from 

15   delivering merchandise to his warehouse. Betesh said that the group 

16   blocking the delivery trucks left a card with Fazio Senior’s name on 

17   it.  Betesh  said  that  the  blockade  ended  after  he  agreed  to  a  union 

18   contract  with  Local  348  and  a  yearly  side  payment  of  $20,000  to 

19   Fazio Senior.  
     6 

 1         The government also introduced evidence that Local 348 and 

 2   the  Fazios  had  reputations  for  having  ties  to  organized  crime.  For 

 3   example,  employer  Samuel  Singer  testified  that  he  believed  that 

 4   John Fazio was “connected to organized crime.” J.A. 239. Recorded 

 5   phone calls between Mark Cohen, an owner of the retail chain Shoe 

 6   Mania who did not testify at trial, and John Fazio (the “Shoe Mania 

 7   calls”) also suggested Local 348’s connection to organized crime. On 

 8   these  calls  the  two  men  discussed  installing  Local  348  at  Cohen’s 

 9   stores. Before one phone call was picked up by John Fazio, but after 

10   the  recording  began,  Cohen  told  his  comptroller,  Jimmy,  why  John 

11   Fazio  can  solve  his  labor  issues:  “Mafia,  Jimmy,  Mafioso.”  On 

12   another  call,  Mark  Cohen  told  John  Fazio,  “My  attorney  got  your 

13   stuff whatever and the lawyer, the lawyer said to my attorney; yeah, 

14   ah, ah what’s with your union, the union that ah you’re trying to, ah, 

15   what ah, you know, M‐O‐B, Mafia union . . . ” Appellee’s Br. 107; see 

16   J.A.  541.  John  Fazio  responded,  “That’s  what  he  said?”  Cohen  then 

17   said, “Yeah, something like that.” Fazio responded, “Yeah.” Id.  

18         Each  defendant  called  a  single  character  witness  and  offered 

19   documentary  records  into  evidence.  After  one  day  of  deliberations, 
     7 

 1   the jury found each defendant guilty of all counts in which  he was 

 2   charged. 

 3   II.    Evidence of Defendants’ Alleged Connection to the Mafia 

 4          Prior  to  trial,  the  government  moved  in  limine  for  a  ruling 

 5   admitting  testimony  by  victims  that  they  believed  that  the  Fazios 

 6   were connected to organized crime. In response, Fazio Junior moved 

 7   in the alternative either to preclude such evidence on basis that there 

 8   was  no  showing  that  defendants  were  actually  involved  in 

 9   organized  crime  or,  if  the  evidence  was  admitted,  for  a  severance. 

10   Fazio  Junior  also  moved  to  exclude  the  recorded  conversations 

11   between Mark Cohen, the owner of Shoe Mania, and John Fazio. The 

12   district  court  granted  the  government’s  motion  to  admit  the 

13   proffered  evidence  of  defendants’  alleged  ties  to  organized  crime 

14   after  concluding  “that  the  state  of  mind  of  alleged  victims  of 

15   extortion  is  directly  at  issue  in  this  case.”  J.A.  188.  And  the  district 

16   court  held  that  severance  was  unwarranted  because  Fazio  Junior 

17   was  charged  with  conspiring  with  his  father  and  cousin  and  the 

18   reputation  of  all  three  of  having  connections  to  the  mafia  was 

19   relevant to the guilt of each defendant. J.A. 189 
     8 

 1          The district court also denied Fazio Junior’s motion to exclude 

 2   the  Shoe  Mania  calls.  The  district  court  found  that  even  though 

 3   Cohen  was  not  a  victim  of  the  alleged  extortion,  Cohen  “was 

 4   speaking  directly  to  [the]  reputation  of  the  Fazios  generally  in 

 5   connection  with  Local  348.”  J.A.  192.  In  addition,  the  district  court 

 6   found  that  the  Shoe  Mania  calls  “follow  a  pattern  similar  to  other 

 7   alleged  conspiratorial  behavior  and  related  acts  .  .  .  [and]  are 

 8   therefore  relevant.”  J.A.  198.  At  trial,  the  district  court  denied 

 9   reconsideration of the reputation evidence rulings. 

10          On appeal, Defendants argue that admission of the reputation 

11   evidence  denied  them  a  fair  trial.  They  contend  that  the  evidence 

12   was  not  admissible  because  there  was  no  proof  that  any  of  the 

13   defendants  were  in  fact  connected  to  the  mafia.  In  the  alternative, 

14   Fazio  Junior  argues  that  even  if  the  organized  crime  evidence  was 

15   properly  admitted,  he  should  have  been  granted  a  severance 

16   because the evidence unfairly prejudiced him. 

17          A. Admissibility of evidence 

18          We  review  a  district  court’s  rulings  on  the  admissibility  of 

19   trial evidence for abuse of discretion. United States v. Coplan, 703 F.3d 

20   46, 80 (2d Cir. 2012). “A district court has abused its discretion if it 
     9 

 1   based  its  ruling  on  an  erroneous  view  of  the  law  or  on  a  clearly 

 2   erroneous  assessment  of  the  evidence  or  rendered  a  decision  that 

 3   cannot  be  located  within  the  range  of  permissible  decisions.”  In  re 

 4   Sims,  534  F.3d  117,  132  (2d  Cir.  2008)  (internal  quotation  marks, 

 5   alterations and citations omitted). 

 6          The  admissibility  of  the  organized  crime  reputation  evidence 

 7   is a function of the nature of the government’s required proof, which 

 8   goes to the fear reasonably experienced by the victims, an element of 

 9   extortion. Under the Hobbs Act, the government must prove that the 

10   defendant  “obtain[ed]  .  .  .  property  from  another  .  .  .  induced  by 

11   wrongful  use  of  actual  or  threatened  force,  violence  or  fear,”  18 

12   U.S.C. § 1951(b)(2). “[T]he defendant [must] knowingly and willfully 

13   create[]  or  instill[]  fear,  or  use[]  or  exploit[]  existing  fear  with  the 

14   specific purpose of inducing another to part with property.” United 

15   States v. Coppola, 671 F.3d 220, 241 (2d Cir. 2012). “Bad reputation is 

16   relevant to the fear element in a Hobbs Act conspiracy ‘since such a 

17   reputation  frequently  conveys  a  tacit  threat  of  violence.’”  United 

18   States v. Mulder, 273 F.3d 91, 103 (2d Cir. 2001) (quoting United States 

19   v. Tropiano, 418 F.2d 1069, 1081 (2d Cir. 1969)). 
     10 

 1             Defendants argue that the reputation evidence at issue here is 

 2   inadmissible  absent  some  corroborative  evidence  that  defendants 

 3   were actually connected to organized crime or knowingly exploited 

 4   a  reputation  for  such  a  connection.  Defendants’  arguments  are 

 5   without  merit;  the  district  court  did  not  abuse  its  discretion  in 

 6   admitting the proffered evidence that Fazio Senior, John Fazio, and 

 7   Local 348 were reputedly connected to organized crime.  

 8             First, after Mark Cohen alerted John Fazio that Local 348 had a 

 9   reputation  in  the  community  as  a  “mafia  union,”  John  Fazio  did 

10   nothing to refute the allegation.1 By letting the assertion stand, John 

11   Fazio  effectively  endorsed  it  and  thus  exploited  it.  And  second, 

12   whether  the  Fazios  were  actually  connected  to  organized  crime  is 

13   not dispositive of the admissibility of reputation evidence that tends 

14   to  show  the  reasonableness  of  the  victims’  fear.  The  government 

15   may  use  the  evidence  to  demonstrate  that  a  victim’s  belief  that  the 

16   Fazios  were  connected  to  organized  crime  was  reasonable  and  that 

17   the Fazios exploited this belief. 


          Indeed, he seemed to endorse it explicitly. When told by Cohen that 
           1

     Cohen’s attorney learned from another attorney that the Union was Mob 
     connected,  John  Fazio  responded,  “That’s  what  he  said?”  Cohen  said 
     “Yeah, something like that.” And Fazio responded “Yeah.” Appellee’s Br. 
     107. 
     11 

 1          B. Severance 

 2          A  district  court’s  decision  to  deny  severance  is  “virtually 

 3   unreviewable”  and  will  be  overturned  only  if  a  defendant  can 

 4   demonstrate  prejudice  “so  severe  that  his  conviction  constituted  a 

 5   miscarriage  of  justice  and  that  the  denial  of  his  motion  constituted 

 6   an abuse of discretion.” United States v. Stewart, 433 F.3d 273, 314‐15 

 7   (2d  Cir.  2006)  (internal  quotation  marks  and  citations  omitted). 

 8   Federal Rule of Criminal Procedure 14 “permits the district court to 

 9   grant relief from potential prejudice when there is a serious risk that 

10   a  joint  trial  would  compromise  a  specific  trial  right  of  one  of  the 

11   defendants,  or  prevent  the  jury  from  making  a  reliable  judgment 

12   about  guilt  or  innocence.”  Id.  at  314  (internal  quotation  marks 

13   omitted).  The  clear  preference  for  joint  trials,  however,  “is 

14   particularly  strong  where,  as  here,  the  defendants  are  alleged  to 

15   have  participated  in  a  common  plan  or  scheme.”  United  States  v. 

16   Salameh, 152 F.3d 88, 115 (2d Cir. 1998) (citations omitted). 

17          In  the  present  case,  Fazio  Junior  was  alleged  to  have 

18   participated with his father, Fazio Senior, and uncle, John Fazio, in a 

19   common  plan  or  scheme  to  which  the  reputation  evidence  was 

20   relevant.  All  three  defendants  were  tried  for  the  same  conspiracy. 
     12 

 1   Indeed, evidence of John Fazio’s organized crime reputation would 

 2   have  been  admitted  against  Fazio  Junior  had  he  been  tried  alone 

 3   given  the  nature  and  scope  of  the  conspiracy.  Whatever  prejudice 

 4   there  was  to  Fazio  Junior  was  insufficiently  severe  to  render  the 

 5   district  court’s  decision  an  abuse  of  discretion  or  a  miscarriage  of 

 6   justice.  Accordingly  we  affirm  the  decision  of  the  district  court 

 7   denying Fazio Junior’s motion to sever. 

 8    

 9   III.    Jury Charge 

10           We review de novo a properly preserved claim of error by the 

11   district court in instructing the jury. United States v. Coplan, 703 F.3d 

12   at 87. We are mindful, however, that “[t]he trial court ‘enjoys broad 

13   discretion  in  crafting  its  instructions[,]  which  is  only  circumscribed 

14   by  the  requirement  that  the  charge  be  fair  to  both  sides.’”  Id. 

15   (quoting United States v. Brand, 467 F.3d 179, 205 (2d Cir. 2006)). “A 

16   defendant  challenging  the  district  court’s  rejection  of  his  proposed 

17   jury  instruction  ‘must  show  that  his  proposed  charge  accurately 

18   represented  the  law  in  every  respect,  and  that  the  charge  actually 

19   given, viewed as a whole, prejudiced him.’” United States v. Archer, 
     13 

 1   671 F.3d 149, 158 (2d Cir. 2011) (quoting United States v. Feliciano, 223 

 2   F.3d 102, 116 (2d Cir. 2000)). 

 3          The  Hobbs  Act  defines  extortion  as  “obtaining  of  property 

 4   from another, with his consent, induced by wrongful use of actual or 

 5   threatened force, violence, or fear, or under color of official right.” 18 

 6   U.S.C. § 1951(b)(2). The fear requirement may be satisfied by a fear 

 7   of  economic  loss.  United  States  v.  Capo,  817  F.2d  947,  951  (2d  Cir. 

 8   1987) (en banc). 

 9          With respect to the fear element of extortion, the district court 

10   instructed the jury as follows: 

11          The  second  element  [of  extortion]  is  attaining  property 
12          through  wrongful  use  of  force,  violence,  or  fear.  The 
13          second  element  the  government  must  prove  beyond  a 
14          reasonable doubt is that the defendant wrongfully took 
15          this  property  by  actual  or  threatened  force,  violence  or 
16          fear  of  injury  or  economic  harm,  whether  immediately 
17          or in the future. 
18           
19          . . .  
20           
21          The  wrongful  use  of  fear  includes  creating  or  instilling 
22          fear.  A  wrongful  use  of  fear  may  also  occur  when  a 
23          defendant is aware of the victim’s existing fear and does 
24          or says something to exploit that fear. The fear can be a 
25          fear  of  economic  or  physical  injury.  Economic  fear  is 
26          only wrongful when it used to obtain property to which 
27          the defendant has no lawful right. The existence of fear 
     14 

 1          must be determined by the facts existing at the time of 
 2          the defendant’s actions. 
 3           
 4          Any  fear  created  or  exploited  in  the  course  of  an 
 5          extortion  must  be  a  reasonable  fear.  The  fear  of 
 6          economic  loss  must  be  a  reasonable  one.  Reasonable 
 7          fear  means  that  a  reasonable  person  in  the  victim’s 
 8          position would experience similar fear. . . . 
 9           
10          On  appeal,  the  Fazios  challenge  the  district  court’s  refusal  to 

11   grant  the  following  jury  instruction  requested  by  Fazio  Junior 

12   pertaining to economic loss:  

13          [H]owever, you may not find this element established if 
14          the  economic  fear  was  fear  that  he  would  lose  an 
15          economic  advantage  to  [which]  she  was  not  lawfully 
16          entitled.  Thus  an  employer’s  fear  that  if  they  did  not 
17          make certain payments, a Local 348 official or the local 
18          would not go easy on him is not sufficient to satisfy this 
19          element. 
20           
21   J.A. 545. The district court denied the request. 

22          In  seeking  the  requested  jury  instruction,  Fazio  Junior  relied 

23   on  United  States  v.  Garcia,  907  F.2d  380  (2d  Cir.  1990),  overruled  on 

24   other grounds by Griffin v. United States, 502 U.S. 46, 57 n.2 (1997), for 

25   the proposition that extortion cannot be premised on the fear of loss 

26   of  an  illegally  obtained  advantage.  In  Garcia,  Congressman  Garcia 

27   wanted  to  have  the  victim  company,  Wedtech,  hire  his  wife  as  a 

28   public relations consultant in exchange for prospective political help 
     15 

 1   with  government  contracts.  We  concluded  that  “Garcia  .  .  .  was  in 

 2   effect offering to sell his congressional power, but he was not using 

 3   that power as a way to intimidate Wedtech. By paying the Garcias, 

 4   Wedtech  was  purchasing  an  advocate,  not  buying  off  a  thug.”  907 

 5   F.2d at 384. In Garcia, we reversed the extortion conviction  because 

 6   “in  making  the  payments,  [Wedtech],  was  motivated  by  desire  not 

 7   fear.” Id. at 385.  

 8          During our discussion over whether Wedtech was a victim of 

 9   economic  extortion  or  rather  a  “shrewd,  unethical  business[],”  we 

10   observed  that  “Wedtech  was  not  risking  the  loss  of  anything  to 

11   which  it  was  legally  entitled.”  Id.  at  384‐85.  Fazio  Junior,  relying 

12   upon this observation, argues that extortion cannot be premised on 

13   the  threatened  loss  of  an  advantage  illegally  obtained.  Garcia, 

14   however,  did  not  create  such  a  rule.  The  language  to  which  Fazio 

15   Junior points was dicta and unnecessary to our decision.  

16          Moreover, Garcia is inapposite here. In Mulder, 273 F.3d at 107, 

17   decided a decade after Garcia, we upheld an extortion conviction in a 

18   situation  where  a  coalition  of  labor  leaders  “used  threats  of 

19   slowdowns  or  work  stoppages  and  sometimes  relied  on  their 

20   coalition’s  reputation  for  violence  to  obtain  no‐show  jobs.”  Mulder, 
     16 

 1   273 F.3d at 98. We distinguished Mulder from Garcia on the basis that 

 2   the former “involve[d] a very different factual scenario. . . . Instead 

 3   of  offering  access  to  influence  [like  Congressman  Garcia], 

 4   defendants  [in  Mulder]  offered  freedom  from  violence,  property 

 5   damage, and costly shutdowns.” Id. at 107. 

 6          If  Fazio  Junior  had  requested  a  jury  instruction  that  refined 

 7   the distinction between a bribe to obtain a preferential treatment and 

 8   an extortion payment made out of fear of economic loss, there could 

 9   be no objection. But the requested instruction went further; it barred 

10   jurors from finding the “fear” element of extortion unless the victim 

11   feared  losing  an  advantage  to  which  he  was  legally  entitled.  This 

12   requested  instruction  misstates  the  law.  None  of  our  precedents 

13   require  that  the  economic  advantage  that  the  victim  fears  losing  to 

14   have  been  legally  obtained  by  the  victim.  Our  cases  require  simply 

15   that  the  victim  be  coerced  into  making  the  payments  out  of  a 

16   reasonable fear of economic harm. And our cases draw a distinction 

17   between such payments and payments made, not out of fear of loss, 

18   but to receive an advantage. The former payments are extorted; the 

19   latter  are  bribes.  Moreover,  nothing  in  the  language  of  the  Hobbs 
     17 

 1   Act suggests that the fear of economic loss is somehow limited to the 

 2   fear of economic loss to which the victim is legally entitled. 

 3          The  requested  instruction  is  flawed  for  another  reason.  It  is 

 4   ambiguous,  and  thus  it  is  both  confusing  and  fails  to  adequately 

 5   inform  the  jury  on  the  law.  Fazio  Junior  requested  that  the  jury 

 6   instructions  include:  “Thus  an  employer’s  fear  that  if  [he]  did  not 

 7   make certain payments, a Local 348 official or the local would not go 

 8   easy  on  him  is  not  sufficient  to  satisfy  this  element.”  There  are  at 

 9   least two ways to read this language: (1) “not go easy” could mean 

10   that  the union  would discontinue  its  sweetheart  relationship;  or  (2) 

11   “not  go  easy”  could  signal  that  the  union  would  engage  in  abuses 

12   and increase the costs of doing business beyond those related to the 

13   loss of the sweetheart relationship. The ambiguity derives from the 

14   phrase  “not  go  easy”  which,  while  it  could  simply  mean  cease  its 

15   practice of going easy, could also mean make it very difficult. 

16           The  phrase  “not  go  easy”  is  even  more  ambiguous  because 

17   viewing the facts in the light most favorable to the government, the 

18   choice before the jury was not binary. A reasonable jury could find 

19   that  the  victims’  payments  were  either  (a)  made  to  secure  an 

20   economic  advantage  (bribe),  (b)  made  out  of  a  reasonable  fear  of 
     18 

 1   economic  loss  (extortion),  or  (c)  made  both  to  secure  an  economic 

 2   advantage and out of fear that a failure to make the payments would 

 3   result  in  economic  harm  beyond  any  loss  attributed  to  preferential 

 4   treatment. In Garcia, the choice was binary: “preferential treatment” 

 5   or  not.  The  requested  charge  is  flawed  because  it  does  not  account 

 6   for scenario (c). 

 7          Introducing  the  concept  of  legal  entitlement  into  the  fear  of 

 8   loss calculus is problematic for two further reasons. First, it bears no 

 9   relationship  to  the  criminality  of  the  defendant’s  extortionate 

10   conduct.  The  victim’s  fear  of  losing  something  to  which  the  victim 

11   was  not  legally  entitled  may  in  some  cases  speak  to  the  victim’s 

12   conduct,  but  it  does  not  speak  to  one’s  view  of  the  defendant’s 

13   conduct or state of mind. Second, an inquiry into the legality of the 

14   loss that is feared, invites a trial within a trial on that question. For 

15   example,  in  a  case  where  the  economic  loss  feared  is  the  loss  of 

16   proceeds of a line of credit based upon a questionable application, a 

17   defendant could insist on a trial over the issue of whether the line of 

18   credit was properly obtained. Such a mini trial would have its own 

19   complications  and,  in  any  event,  would  be  a  distraction  from  the 

20   main  event―whether  the  evidence  proves  that  the  defendant,  not 
     19 

 1   the  victim,  engaged  in  conduct  that  the  criminal  law  proscribes  as 

 2   extortion.  

 3          The  district  court  instructed  the  jury  that  “the  government 

 4   must  prove  beyond  a  reasonable  doubt  .  .  .  that  the  defendant 

 5   wrongfully took this property by actual or threatened force, violence 

 6   or fear of injury or economic harm.” The district court also advised 

 7   the  jury  that  the  “fear  of  economic  loss  must  be  a  reasonable  one.” 

 8   The jury instruction neither “failed to inform the jury adequately of 

 9   the  law”  nor  “misled  the  jury  about  the  correct  legal  rule.”  United 

10   States  v.  White,  552  F.3d  240,  246  (2d  Cir.  2009)  (internal  quotation 

11   marks  omitted).  Fazio  Junior’s  requested  jury  instruction,  in 

12   contrast,  did  not  “accurately  represent[]  the  law  in  every  respect.” 

13   Coplan,  703  F.3d  at  87  (citation  omitted).  Accordingly,  we  find  that 

14   the  district  court  did  not  err  in  denying  the  requested  jury 

15   instruction. 

16   IV.    Dismissal of Juror No. 5 

17          In the midst of the trial, the district court informed the parties 

18   that Juror No. 9 had reported to the court’s deputy that Juror No. 5 

19   had “professed love for defense counsel [and] said that she thought 

20   that  the  government  counsel  was  corrupt  half  the  time.”  The 
     20 

 1   following  day,  on  May  2,  2012,  the  district  court  explained  to  the 

 2   parties that it planned to question Juror Nos. 9 and 5 with respect to 

 3   this  communication.  The  Fazios  objected  to the district  court’s  plan 

 4   to question the two jurors and recommended instead that the district 

 5   court simply remind the jurors that they are not to discuss the case 

 6   or  form  opinions  about  guilt  or  innocence  until  deliberations.  The 

 7   district court, however, proceeded to question Juror No. 5 and Juror 

 8   No. 9 individually. After somewhat extensive questioning, Juror No. 

 9   5 eventually conceded that she might have made the comments, but 

10   did not remember. She assured the district court that she could keep 

11   an open mind. Based on the “serious credibility issues” generated by 

12   Juror No. 5’s inconsistent responses to the district court’s questions, 

13   the  government  moved  for  Juror  No.  5’s  dismissal.  After  hearing 

14   from all parties, the district court denied the motion.  

15          Six  days  later,  the  government  delivered  its  summation  in 

16   chief,  followed  by  lengthy  summations  by  Fazio  Senior’s  counsel 

17   and  Fazio  Junior’s  counsel.  The  jury  was  then  excused  for  the  day. 

18   That night, in a letter to the district court, the government renewed 

19   its  motion  to  disqualify  Juror  No.  5.  The  government  based  its 

20   motion  on  Juror  No.  5’s  conduct  and  responses  during  the  May  2 
     21 

 1   inquiry  and  an  additional  alleged  comment  by  Juror  No.  5  to  a 

 2   fellow  juror  regarding  the  summation  by  counsel  for  Fazio  Junior 

 3   that  the  government  overheard.  The  following  morning  the  district 

 4   court,  addressing  all  counsel,  stated  that  it  found  “more  than 

 5   sufficient  reasonable  cause  to  dismiss  Juror  No.  5”  and  dismissed 

 6   her. The district court added that it had observed Juror No. 5 smirk, 

 7   exchange knowing glances with Juror No. 4 during summation, and 

 8   roll her eyes when the court reiterated its instructions not to discuss 

 9   the  case  during  breaks.  The  district  court  found  that  “[t]he 

10   accumulation of all of these incidences [sic] raised serious concerns 

11   . . . regarding . . . Juror No. 5’s veracity when she spoke to the Court 

12   . . .  and  separately  indicates  a  persistent  and  ongoing  inability  to 

13   follow  instructions.”  The  district  court  then  asked  counsel  if  they 

14   would “like to say anything in response to what the Court has just 

15   said.” The district court heard from each of the defense counsel who 

16   objected  to  the  decision  to  dismiss  the  juror.  After  hearing  the 

17   arguments, the district court “explain[ed] a little bit more” the basis 

18   for  excluding  Juror  No.  5  and  reiterated  that  there  was  reasonable 

19   cause  for  Juror  No.  5’s  dismissal.  The  district  court  then  repeated 

20   that the juror would be dismissed, which occurred.  
     22 

 1          District  courts  have  broad  discretion  under  Federal  Rule  of 

 2   Criminal  Procedure  24(c)  to  replace  a  juror  at  any  time  before  the 

 3   jury  retires  if  the  court  finds  that  a  juror  is  “unable  .  .  .  or  .  .  . 

 4   disqualified  to  perform  [her]  duties.”  Removal  of  a  juror  is  the 

 5   “prerogative  of  the  court  and  does  not  require  the  consent  of  any 

 6   party.” United States v. Floyd, 496 F.2d 982, 990 (2d Cir. 1974) (citing 

 7   United  States  v.  Ellenbogen,  365  F.2d  982,  989  (2d  Cir.  1966)). 

 8   Moreover,  the  Federal  Rules  of  Criminal  Procedure  do  not  require 

 9   any inquiry prior to the dismissal of a juror.  

10          We have held that, “[a] reviewing court should not disturb the 

11   trial judge’s exercise of discretion in dismissing a juror unless there 

12   is a bias or prejudice to the defendant.” United States v. Gambino, 951 

13   F.2d  498,  503  (2d  Cir.  1991)  (internal  quotation  marks  and  citation 

14   omitted).  “Prejudice  in  this  context  exists  when  the  discharge  is 

15   without  factual  support,  or  for  a  legally  irrelevant  reason.”  United 

16   States  v.  Purdy,  144  F.3d  241,  247  (2d  Cir.  1998)  (internal  quotation 

17   marks and citations omitted).  

18          Although  it  would  have  been  better  if  the  district  court  had 

19   heard  from  the  defense  before  rather  than  after  announcing  its 

20   decision,  the  district  court  did  not  abuse  its  discretion  when  it 
     23 

 1   excused  Juror  No.  5.  Based  on  its  interactions  with  Juror  No.  5,  the 

 2   district  court  determined  that  the  juror  continued  to  violate  the 

 3   instructions  of  the  court  such  that  the  district  court  had  reasonable 

 4   cause to believe that the juror could no longer serve according to her 

 5   oath.  No  further  inquiries  or  hearings  were  required  and  nothing 

 6   done by the district court amounted to error. 

 7   **** 

 8           To recapitulate, we hold that the district court did not err by 

 9   (1)  admitting  evidence  of  witnesses’  beliefs  that  the  Fazios  were 

10   connected  to  organized  crime;  (2)  declining  to  give  Fazio  Junior’s 

11   requested jury instructions; and (3) dismissing Juror No. 5.  We have 

12   considered  all  the  remaining  arguments  raised  by  defendants  and 

13   find them to be without merit. 

14                                 CONCLUSION 

15           For  the  reasons  set  forth  in  this  opinion  the  judgments  of 

16   conviction are affirmed.